UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7221


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

SAUL GARCIA-BENITEZ, a/k/a Mario,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:06-cr-00046-GEC-3)


Submitted:     November 12, 2010            Decided:   January 13, 2011


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Saul Garcia-Benitez, Appellant Pro Se. Donald Ray Wolthuis,
Assistant United States Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Saul Garcia-Benitez appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of     sentence    based    on     Amendment      706   to   the    United    States

Sentencing Guidelines.           We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.              United States v. Garcia-Benitez, No.

5:06-cr-00046-GEC-3 (W.D. Va. June 5, 2009).                    We dispense with

oral    argument    because        the    facts   and   legal      contentions    are

adequately    presented       in    the    materials    before      the   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2